Citation Nr: 0113803	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for residuals of shell 
fragment wounds.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, to include a period of service in the Republic of 
Vietnam from January 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for a skin disability 
secondary to exposure to herbicides and for residuals of 
shell fragment wounds.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1999, a transcript of which has been 
associated with the claims file.

The Board also notes that during the pendency of this appeal, 
in April 2000, the RO denied the veteran's claims of 
entitlement to service connection for degenerative disc 
disease and degenerative changes of the lumbosacral spine, 
and degenerative changes of the knees with arthralgia 
involving the lumbosacral spine, knees, hips, and ankles as a 
result of herbicides; for degenerative disc disease and 
degenerative changes of the lumbosacral spine secondary to 
injury; for degenerative disc disease and degenerative 
changes of the lumbosacral spine, and degenerative changes of 
the knees with arthralgia involving the lumbosacral spine, 
knees, hips, and ankles as a result of exposure to lime or 
other chemicals; and for folliculitis, claimed as skin 
eruptions, boils, infections, blackheads, whiteheads, and 
excision of skin cores from the right hip-leg crease, behind 
the right knee, left upper arm, nose, and neck.  See 
38 C.F.R. § 3.310 (2000).  

In June 2000 the veteran filed a notice of disagreement with 
the RO's denial of his claims of entitlement to service 
connection for "bone disease".  The Board construes the 
veteran's notice of disagreement of service connection for 
"bone disease" as in response to that portion of the RO's 
denial of service connection for degenerative disc disease 
and degenerative changes of multiple body areas which were 
the subject of the April 2000 rating decision.  

While he was provided a statement of the case with respect to 
the denial of his claim for service connection for a chronic 
acquired skin disorder, he has not been provided a statement 
of the case with respect to the denial of service connection 
for degenerative disc disease and degenerative changes.  This 
matter is addressed in the remand portion of this decision.

The Board notes that in a rating decision dated in December 
2000, the RO granted the veteran's claim of entitlement to a 
nonservice-connected pension.

The veteran provided oral testimony at a videoconference 
before the undersigned Member of the Board in February 2001, 
a transcript of which has been associated with the claims 
file.

In February 2001 the veteran submitted a statement which 
liberally construed appears to indicate claims of entitlement 
to service connection for arrhythmia, cardiovascular disease, 
and diabetes mellitus.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicatory action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  A skin disorder was not shown during active service.

2.  There is no competent medical evidence of record linking 
a current skin disorder to active service.

3.  Shell fragment wounds were not shown during active 
service.

4.  There is no competent medical evidence of record linking 
post service reported residuals of shell fragment wounds to 
active service.


CONCLUSIONS OF LAW

1.  A skin disorder including as a result of exposure to 
herbicides was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(d), 3.655 
(2000).

2.  Residuals of shell fragment wounds were not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110; VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303(d), 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a skin disorder 
secondary to exposure to herbicides and for residuals of 
shell fragment wounds.  In essence, he contends that he 
currently exhibits symptoms associated with the stated 
disabilities which had their inception as a result of his 
period of active service.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which are generally relevant to this case; briefly describe 
the factual background of his claim; and then proceed to 
analyze each issue and render a decision.

Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310 (2000); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309)e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she serviced in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service on the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2000).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  Accordingly, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam [see 
38 C.F.R. § 3.309(e)], but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (2000). 

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determination 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

In November 1999 the Secretary of Veterans Affairs determined 
that there is no positive association between herbicide 
exposure and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 
2, 1999).  Additionally, it has been held that in order to be 
entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in either 38 U.S.C.A § 
1116(a) or 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.

Factual Background

The veteran's service medical records have been carefully 
reviewed.  The service medical records are silent as to any 
evidence or finding of a skin disability or of any shell 
fragment wound during his period of active service.




The report of medical examination dated in April 1968, and 
completed upon his entry into service, shows that upon 
clinical evaluation, his clinical evaluation was normal.  The 
associated report of medical history, also dated in April 
1968, shows that he did not indicate that he had ever had 
symptoms associated with a shell fragment wound to the right 
arm or left hip, but he did indicate that he had had skin 
diseases.

The report of medical examination dated in March 1971, and 
completed upon his separation from active service, shows that 
upon clinical evaluation, all pertinent systems were normal 
and there was no indication that there were residuals of a 
shell fragment wound or a skin disorder.  There was a 
notation regarding a 5 cm traumatic scar of the left leg, but 
there was no indication that it was from a shell fragment 
wound.  The report of medical history at that time shows the 
veteran denied having skin diseases or any pertinent medical 
trouble at that time.  He indicated that he was in good 
health.

Subsequent to service, a VA examination report dated in March 
1999 shows that the veteran reported that for many years he 
experienced a rash on his forearms.  He indicated that he 
would scratch and cut them out on his own.  He also indicated 
that he had a boil on his inner thigh which he also cut out 
on his own.  He had not seen a physician for this or 
undertaken any treatment other than scratching or picking at 
the lesions.  He also reported that he had no history of  
injury to his hips.  He referred to back pain.  Physical 
examination concluded in a pertinent diagnosis of 
folliculitis of the upper extremities, and bilateral normal 
X-ray and clinical exam of the hips with insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder or residual thereof.

In November 1999 the veteran provided oral testimony at a 
personal hearing before a Hearing Officer of the RO.  He 
indicated that he never saw a doctor about his skin in 
service because he assumed that the problem was acne, related 
to adolescence and hormones.  


He recalled his skin being inflamed within a few months after 
his discharge from service, and that he would just put a 
compress on it.   He also indicated that he was exposed to 
lime during his period of service, and that could have 
resulted in his current skin disability.

The veteran also testified that he was injured during his 
period of service in Vietnam when a mine exploded when he was 
serving as a combat engineer.  He asserted that he was hit by 
shrapnel in his right arm, shin, and hip.  He indicated that 
the scar on his arm was three inches in length but required 
no sutures.  The one on his shin was 1.5 inches, and the one 
on his right hip was a real small one.  He stated that being 
in the field at the time of injury, he dealt with his wounds 
on his own, never saw a doctor for them or pressed a claim to 
receive the Purple Heart.  He indicated that had never taken 
X-rays to reveal any retained foreign bodies, and that he had 
never received treatment for them after service.

The veteran submitted copies of medical records and 
administrative records dated in November 1999 from the Social 
Security Administration that were used pursuant to a Social 
Security disability claim.  The medical records that 
addressed the disorders at issue in this case were 
duplicative of those already of record.

The veteran was scheduled to report for a VA examination in 
February 2000 and in March 2000, but he failed to report and 
indicated that he refused to be examined.

In February 2001 the veteran provided oral testimony at a 
personal hearing before the undersigned Member of the Board 
sitting at Denver, Colorado.  He asserted that there were 
files missing which would have demonstrated that he has 
service-connected disabilities.  The veteran did not provide 
any additional testimony regarding a skin disorder or 
residuals of shell fragment wounds.  



Analysis

As indicated above, the VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.

Although the veteran has asserted that there are records 
missing from his claims folder, he has not pointed to any 
specific additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
Moreover, the veteran has been afforded ample opportunity to 
present evidence and argument in support of his claims.

By notifying him on several occasions of the need for 
additional information and evidence to resolve the appeal, VA 
is presumed to have properly discharged its official duty to 
mail him notice.  See Jones v. West, 12 Vet. App. 98 (1998); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  There is no clear 
evidence to the contrary to rebut this presumption.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

The Board further notes the Court's decision in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find him."  

It is incumbent on the veteran to respond to requests for 
evidence and information.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) [the "duty to assist" an appellant in developing 
the evidence pertinent to his or her claim is not a "one-way 
street"].  Accordingly, the Board will proceed to a decision 
on the merits.


I. Skin Disorder

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in April 
1968 is silent as to a history of skin disorder prior to his 
entrance into service.  Although he did indicate in his 
report of medical history that he in the past had skin 
diseases, there was no indication that he had such at 
enlistment, thus he is presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a skin disorder during his period of active 
service.  The veteran's in-service examination reports all 
show that his skin and lymphatics were clinically normal.

Subsequent to service, the first evidence of a skin disorder 
is not until the March 1999 VA examination wherein he was 
primarily noted to have folliculitis of the upper 
extremities.

The Board has considered the medical evidence of record, 
unfortunately, there is no evidence of record that the 
veteran has a current skin disability that was first 
manifested during his period of active service other than the 
history as provided by the veteran himself.  Any statements 
of such by the veteran are contradicted by the evidence of 
record.  The mere allegation by the veteran does not 
constitute probative evidence as he has not shown that he is 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of a 
skin disorder or its relevance to his current disability.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

As indicated hereinabove, in an effort to assist the veteran 
in substantiating his claim, in February 2000 and March 2000, 
the veteran was scheduled to undergo a VA medical examination 
so that his asserted skin disability could be evaluated.  The 
veteran failed to report as directed and he specifically 
refused to be examined.  The Board has no alternative but to 
consider his claim on the basis of the evidence of record.  
See 38 C.F.R. § 3.655 (2000).  The record is devoid of any 
competent medical opinion linking his post service reported 
folliculitis to his period of active service.

The Board will also evaluate the claim based on the Agent 
Orange presumptive regulations as required by the decision of 
the Federal Circuit in Combee.  As discussed above, chloracne 
or other acneform disorders consistent with chloracne is one 
of the diseases which is presumed to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) even though there 
is no record of such service, provided further that the 
rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
satisfied.  Other skin conditions are not associated with 
Agent Orange exposure.  See 64 Fed. Reg. 59232-59243 
(November 2, 1999).

The veteran has not been diagnosed with chloracne, an 
acneform disorder consistent with chloracne, or any other 
herbicide-related skin disability.  The diagnosis of record 
is folliculitis.  There is no diagnosis of chloracne during 
his period of active service, and there is no post-service 
diagnosis of chloracne.  


He has posited that his skin disability is the result of 
exposure to herbicides while in service in Vietnam.  Although 
he is certainly competent to testify as to the symptoms 
associated with a disability, it has not been indicated that 
he possesses the requisite medical expertise to render an 
opinion on matters involving medical principles, such as a 
medical diagnosis or causation (See Espiritu, 2 Vet. App. at 
494).  

In addition, in the absence of a herbicide-related 
disability, exposure to Agent Orange cannot be presumed.  See 
McCartt, supra.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that he has a skin disability that is secondary to exposure 
to herbicides during his period of active service.

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, he has not presented the 
required evidence that his current skin disorder was 
manifested as a result of his period of active service.  The 
service medical records are devoid of any indication of a 
skin disorder, and there is no evidence of record that the 
current skin disorder is consistent with that for which 
presumptive service connection is required.  See 38 C.F.R. 
§ 3.307(a)(6) (2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a skin disorder that is related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests that a skin disorder can be 
associated with service.  Accordingly, the veteran's claim of 
entitlement to service connection for a skin disorder as a 
result of exposure to herbicides is denied.




II. Residuals Of Shell Fragment Wounds

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination report dated in January 
1985 is silent as to a history of residuals of shell fragment 
wound to the hip, arm, or shin prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced a shell fragment 
wound or residuals therefrom during his period of active 
service.  The veteran's in-service examination reports all 
show that the pertinent clinical evaluations were normal.  

There is an indication in his separation examination report 
that he had a traumatic scar of the left leg, but there is no 
indication that this was from a shell fragment wound 
described by the veteran.

Subsequent to service, there is no evidence of residuals of a 
shell fragment wound.  The Board has considered all of the 
medical evidence of record, however, there is no evidence to 
suggest that he sustained shell fragment wounds or that he 
has residuals therefrom other than the history as provided by 
the veteran himself.  

The mere allegation by the veteran does not constitute 
probative evidence as has he not demonstrated that he is 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of 
residuals of a shell fragment wound or its relevance to a 
current disability.  See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

As indicated hereinabove, in an effort to assist the veteran 
in substantiating his claim, in February 2000 and March 2000, 
the veteran was scheduled to undergo a VA medical examination 
so that his asserted residuals of shell fragment wounds could 
be evaluated.  The veteran failed to report as directed and 
he specifically refused to be examined.  The Board has no 
alternative but to consider his claim on the basis of the 
evidence of record.  See 38 C.F.R. § 3.655 (2000).  The 
record is devoid of any competent medical opinion linking his 
post service residuals of shell fragment wounds to his period 
of active service.

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, he has not presented the 
required evidence that he has current residuals of a shell 
fragment wound that were manifested as a result of his period 
of active service.  The service medical records are devoid of 
any indication of a shell fragment wound, and there is no 
evidence of record that he has current residuals of a shell 
fragment wound.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has residuals of shell fragment wounds that are 
related to his period of active service.  Colvin, 1 Vet. 
App. at 175.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests that he has residuals of 
shell fragment wounds that can be associated with service.  
Accordingly, his claim of entitlement to service connection 
for residuals of shell fragment wounds is denied.


ORDER

Entitlement to service connection for a skin disorder 
including as a result of exposure to herbicides is denied.

Entitlement to service connection for residuals of shell 
fragment wounds is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filed a timely notice 
of disagreement with the RO's April 2000 denial of 
entitlement to service connection for degenerative disc 
disease and degenerative changes in multiple body areas.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue such is a procedural error requiring remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995), and Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, to accord the veteran due process of law, this 
case is remanded to the RO for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case in response to the veteran's 
notice of disagreement with the April 
2000 denial of service connection for 
degenerative disc disease and 
degenerative change sin various body 
areas.  The RO should inform the veteran 
of the need to file a substantive appeal 
if he wishes appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

